The question in this case involved a construction of the recording acts of the state, and the contention of the defendant, as set forth in his brief, is that standing timber, before being severed, is a part of the land and an interest in the real estate. That the owners of the land sold the standing timber, by a proper conveyance, and the purchaser took it to the proper recorder’s office, and properly filed it for record. That the recorder recorded it in the records of chattel mortgages, instead of the records of deeds.
That afterward the plaintiffs in error loaned money to the owners of the land, and took mortgages thereon, which they duly filed for record. They had no actual notice of the sale of the timber, or conveyance of it.
The Court of Appeals held that the filing of the conveyance was a sufficient notice to the mortgagees. It is argued in the brief that mortgages take effect from the time of their filing, and that 8543 GC. seems to place deeds and mortgages upon the same footing. That the filing of the timber conveyance was equivalent to its record, and that the delay or neglect of the recorder in performing his ministerial duty did not affect the title to the timber buyer acquired by it.